Citation Nr: 0903015	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include whether new and material evidence has 
been received to reopen the previously-denied claim.  

(The veteran's appeal regarding the issues of entitlement to 
service connection for a low back disorder and service 
connection for anxiety is the subject of a separate 
decision.)



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.




WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active service from February 1951 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
that denied the veteran's petition to reopen a previously-
denied claim.  

The veteran and his wife testified in a hearing before the 
RO's Decision Review Officer (DRO) in October 2003, and also 
testified before one of the undersigned Veterans Law Judge 
(VLJ) in a videoconference hearing from the RO in March 2005.  

The Board issued a decision in August 2005 denying the 
veteran's petition to reopen the claim.  The veteran 
thereupon submitted a timely appeal to the U.S. Court of 
Appeals for Veterans' Claims (Court).  

In April 2007, the Court issued an Order granting a Joint 
Motion of the Parties to vacate the Board's earlier decision 
and to remand the case back to the Board for further 
consideration.  

The veteran and his wife then testified before another VLJ at 
a hearing in April 2008 specifically in regard to the claimed 
cervical spine disorder.  The veteran thereafter testified 
before a third VLJ in a hearing at the RO in October 2008 
regarding a separately docketed appeal (service connection 
for anxiety disorder and service connection for a low back 
disorder), but that testimony also addressed contentions 
regarding the cervical spine and is accordingly for 
consideration in the adjudication of this appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The RO denied the veteran's claim of service connection 
for a cervical spine disorder on the merits in unappealed 
rating decisions in May 1976 and February 1981.  

3.  The RO denied a petition to reopen the claim in March 
1994; the veteran was notified of that decision but did not 
appeal.  

4.  The present petition to reopen the previously-denied 
claim was received in September 2001.  

5.  The evidence received since March 1994 is neither 
cumulative nor redundant of evidence of record at the time of 
the prior denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

6.  The credible lay evidence of record establishes that the 
veteran was injured in a motor vehicle accident in service.  

7.  The currently demonstrated degenerative changes involving 
the cervical spine are shown as likely as not to be due to an 
injury the veteran sustained in a motor vehicle accident 
during his period of service.  



CONCLUSIONS OF LAW

1.  The March 1994 rating decision denying the veteran's 
petition to reopen his claim of service connection for a 
cervical spine disorder is final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

2.  As evidence received since the March 1994 rating decision 
is new and material, the criteria for reopening the claim of 
service connection for a cervical spine disorder are met.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).  

3.  By extending the benefit of the doubt to the veteran, his 
cervical spine disability manifested by degenerative changes 
is due to an injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the fully favorable action taken herein, the Board 
finds that all notification and development action needed to 
render a fair decision on the issue on appeal has been 
accomplished.  

II.  Analysis

A.  Petition to reopen a previously-denied claim

Historically, the RO denied the veteran's original claim of 
service connection in a rating decision rendered in May 1976.  
The claim later was reopened and denied on the merits in a 
rating decision in February 1981.  The veteran did not appeal 
either decision.  

The veteran submitted a new claim of service connection in 
September 1993; the RO sent the veteran a notice letter in 
October 1993 advising him that "material" evidence to 
reopen his claim would need to show that the disability was 
in fact incurred in or aggravated by service.  

In a March 1994 rating decision, the RO declined to reopen 
the claim, based on a finding that new and material evidence 
had not been received.  The veteran was notified of the 
denial but did not appeal in a timely fashion.  

The March 1994 rating decision is the last denial prior to 
the application now on appeal before the Board.  

As the veteran did not appeal the March 1994 RO rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
September 2001.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

As noted, the veteran was advised that to be "material" new 
evidence must show that the disability was incurred in or 
aggravated by service.  In subsequent adjudications (the 
rating decision of November 2002 on appeal and the SOC of 
January 2004) the RO has specifically continued denying the 
claim based on a finding that new evidence does not 
corroborate the veteran's account of a motor vehicle accident 
in service, the event that the veteran contends caused the 
current cervical spine injury.  

The evidence received since March 1994 includes a notarized 
statement from the veteran's sister, received in November 
2001, asserting that the veteran returned home to attend 
their mother's funeral in April 1952 (shortly after the 
alleged motor vehicle accident in January 1952) and that he 
told her at that time that he had recently injured his back 
and neck when a jeep he was driving was rear-ended by a milk 
delivery truck.  

The account by the sister, purported to be reasonably 
contemporaneous with the accident in question, corresponds 
closely to the veteran's own account of the accident.  

This lay evidence accordingly directly addresses the reason 
the claim was denied on the last adjudication on the merits, 
and is therefore material.  

The Board  notes in this regard that "new and material 
evidence" can be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability or injury, even when it 
would not be enough to convince the Board to grant the claim.  
Hodge, 155 F.3d 1356.  

Further, the letter from the veteran' sister asserts as a 
witness that the veteran has had a bad back and neck 
condition ever since his discharge from service, thus raising 
the question of chronicity.  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay person may provide eyewitness account of medical 
symptoms).  

An appellant's alternative theories of entitlement to service 
connection are encompassed within a single claim.  Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 
(Fed. Cir. 2005).  

As the question of chronic disability under 38 C.F.R. 
§ 3.303(b) was not considered in the previous denial on the 
merits, it is necessary to reopen the claim to do so at this 
point.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claim for service connection 
for a cervical spine disorder.  The veteran's appeal is 
granted to that extent.  


B.  Entitlement to service connection

As the Board's decision has reopened the previously-denied 
claim for adjudication on the merits, the Board will review 
all the evidence of record that relates to the issue.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

In this case, the veteran is claiming service connection for 
a cervical spine disorder.  The veteran is competently 
diagnosed with cervical spinal stenosis and cervical 
myelopathy.  Accordingly, the first element of service 
connection - medical evidence of a claimed disability - is 
satisfied.  

The veteran has asserted, in his correspondence to VA and in 
multiple personal hearings, that his claimed cervical spine 
disorder originated in a motor vehicle accident in January 
1952 while he was stationed at Fort Jackson, South Carolina.  

The veteran asserts that a jeep he was driving was rear-ended 
by a civilian milk delivery truck in an accident off-post.  
He reports being treated intermittently thereafter during 
service for symptoms consistent with a neck injury.  

The Board notes at this point that the veteran's STR are not 
on record and are presumed to have been destroyed in a fire 
at the National Personnel Records Center (NPRC); the file 
shows that the RO made diligent but unavailing attempts to 
obtain STR from alternative sources.  

Attempts have been made by the RO and by the veteran to 
corroborate the accident through military channels and 
through the civilian police department, but all such efforts 
have been unavailing.  

Where service medical records were destroyed, the veteran is 
competent to report about factual matters about which he had 
firsthand knowledge, including experiencing pain during 
service, reporting to sick call, and undergoing treatment.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Also, the morning reports from the veteran's unit at the time 
of the alleged accident (H Company, 200th Infantry Regiment, 
31st Infantry Division, Fort Jackson) and his subsequent unit 
(478th Engineer Company, U.S. Army Europe, Landes de Bussac 
and Croix Chapeau, France) show intermittent periods of 
outpatient sick call and an inpatient hospitalization (in La 
Rochelle, France), although morning reports do not show the 
nature of the medical problem being treated. 

Finally, the veteran's sister submitted a notarized letter to 
VA stating the veteran returned home to attend their mother's 
funeral in April 1952 (shortly after the alleged motor 
vehicle accident in January 1952) and told her at that time 
he had recently injured his back and neck when a jeep he was 
driving was rear-ended by a milk delivery truck.  The account 
by the sister corresponds closely to the veteran's own 
account of the accident.  

The Board finds that the letter from the veteran's sister 
corroborates that the veteran had a motor vehicle accident 
during military service, particularly as the veteran's STR 
are presumed to have been destroyed while in government 
custody.  The Board notes in this regard that in such 
situations case law does not lower the legal standard for 
proving a case of service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Accordingly, the second element of service connection - 
evidence of an injury in service - is satisfied, and the 
remaining question is medical evidence of nexus between the 
injury in service and the claimed disability.  

In this case, the medical opinion of record regarding nexus 
appears to be conflicting.  

A VA physician (chief of neurology in a VA medical center) 
was asked by the veteran in January 2005 to review an opinion 
by private physician Dr. BT and to provide the veteran an 
endorsement of nexus.  The VA physician stated that there was 
as likely as not a possibility that injuries in a motor 
vehicle accident as described by the veteran could aggravate 
cervical spondylosis and arthritis in general, but beyond 
such generalization it would be speculation to pinpoint the 
onset and exact cause of the veteran's cervical spondylosis 
and degenerative disease as pertains to an injury during 
service.  

However, a number of non-VA practitioners have asserted a 
nexus between military service and the claimed cervical spine 
disorder.  

For example, Dr. SRB (a physician) stated in July 2001 that 
the current arthritis of the neck and low back was consistent 
with an injury in the early 1950's, and December 2004 Dr. SRB 
stated that it was reasonable to associate the onset of the 
veteran's current cervical spondylosis with the reported jeep 
accident while on military duty.  

In June 2001, Dr. RMB (a chiropractor) stated that the 
veteran's degenerative changes were consistent with post-
trauma conditions; Dr. RMB subsequently stated in November 
2004 that the veteran's musculoskeletal problems "most 
likely" originated from the motor vehicle accident in 
service.  

Dr. JAB, an orthopedic surgeon, stated in December 2004 that 
he had treated the veteran for many years and that, in Dr. 
JAB's opinion, the veteran's chronic cervical arthrosis was 
related to a series of neck injuries sustained while he was 
serving in the military in the early 1950s.  

Similarly, Dr. MAD, a rheumatologist, stated in December 2004 
that there was a "strong probability" that the 
deterioration of the integrity of the veteran's cervical 
spine discs began with the injury in service.  

Dr. BT, a physician who had treated the veteran since 1962, 
stated an opinion in March 2005 that the jeep accident in 
1952 produced a tear of the disc at C4-5, producing 
subsequent symptoms consistent with the pathology 
demonstrated.  

Finally, Dr. FAG (an orthopedic surgeon) stated in October 
2007 "there [was] a well-supported causal nexus between the 
motor vehicle accident in service and the present cervical 
spinal stenosis and cervical myelopathy."  

Dr. FAG's opinion was based on examination of the veteran and 
review of the veteran's documented medical history as 
provided by the veteran's attorney.  Dr. FAG's report 
referenced many of the provider opinions cited hereinabove.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

Further, it is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case the Board must find that the preponderance of 
probative medical evidence supports the veteran's claim.  The 
VA reviewer did not specifically opine against nexus - 
indeed, he stated that the injuries described by the veteran 
could generally as likely as not aggravate a cervical 
disorder - but rather declined to articulate a specific 
opinion in the veteran's case.  

The non-VA practitioners, on the other hand, articulated 
strong opinions of nexus, and supported those opinions with 
clinical rationale and citation to the veteran's medical 
history.  

The Board notes at this point that the November 2002 rating 
decision on appeal questioned whether the veteran's injury 
was actually incurred in service, citing that the first 
documented cervical symptoms of record refer to a post-
military accident in 1966 treated by Dr. BT.  

However, Dr. BT himself stated in March 2005, based on his 
review of his own office notes since 1962, that in his 
opinion the jeep accident in 1952 produced symptoms 
consistent with the pathology currently demonstrated.  As 
noted, the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis, 1 Vet. 
App. 66.  

The Board accordingly finds that the criteria for direct 
service connection for a cervical spine disorder are met.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for cervical spine degenerative changes is 
warranted.  




ORDER

Service connection for a cervical spine disability manifested 
by degenerative changes is granted.  



_____________________________            
___________________________
STEPHEN L. WILKINS		      P. M. DILORENZO
Veterans Law Judge                                          
Veterans Law Judge
Board of Veterans' Appeals                               
Board of Veterans' Appeals


___________________________
K. BANFIELD
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


